Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-22, 26, 27, 31-33, 37-39 are allowed. The prior art of record fails to disclose the feature wherein the MAC CE includes indication information in a form of a bitmap indicating activation or deactivation status of each of the plurality of RLC entities associated with each radio bearer, and wherein the bitmap indicates activation or deactivation status of one or more RLC entities except for one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer among the plurality of RLC entities, as recited in claim 20 and similarly recited in claims 26, 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Pub No.: 2019/0394693) discloses a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. An embodiment relates to packet duplication control. Further, an embodiment relates to cell reselection. A communication method, a terminal, and a base station are provided. The method includes receiving system information related to cell reselection of a neighboring cell, from a base station on which the terminal is camping, in case that the terminal supports a supplementary uplink (SUL) and the system information includes first minimum requirement reception level information related to the SUL, acquiring a first cell selection reception level value based on the first minimum requirement reception level information related to the SUL and performing cell reselection to a new radio (NR) cell based on the first cell selection reception level value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464